United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
DEPARTMENT OF THE AIR FORCE, U.S. AIR
FORCES IN EUROPE, ROYAL AIR FORCE
BASE MENDENHALL, England, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0396
Issued: May 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 13, 2018 appellant, through counsel, filed a timely appeal from an
October 24, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left wrist injury
causally related to the accepted May 11, 2016 employment incident.
FACTUAL HISTORY
On June 15, 2016 appellant, then a 42-year-old lead child development program technician,
filed a traumatic injury claim (Form CA-1) alleging that on May 11, 2016 a child punched her in
the left wrist through a wrist splint she was wearing due to a prior injury.3 She stopped work on
May 11, 2016. OWCP assigned File No. xxxxxx798 to the current file.
On May 17, 2016 Joseph J. Jones, Captain, USAF, a physician assistant, indicated that
appellant had injured her left wrist and provided work restrictions.
In a development letter dated June 28, 2016, OWCP informed appellant of the deficiencies
in her claim. It requested that she submit additional factual and medical evidence and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to respond.4
In a report dated July 21, 2016, Alan C. Puddy, Major, USAF, MC, a Board-certified
orthopedic surgeon, noted that appellant had experienced a twisting injury to her left wrist on
April 11, 2016 while moving a water table. He related that her pain had improved until a child
struck her on her left wrist at work. Dr. Puddy found that a magnetic resonance imaging (MRI)
arthrogram of the left wrist revealed a traumatic triangular fibrocartilage complex (TFCC) tear,
distal radioulnar joint marrow edema, and irregularity consistent with ulnar impaction syndrome.
He indicated that appellant had ongoing pain in her left wrist after multiple employment injuries,
and opined that the TFCC tear was consistent with wrist trauma.
By decision dated August 3, 2016, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish that the medical condition
was causally related to the accepted May 11, 2016 employment incident.
On July 18, 2017 appellant requested reconsideration.
Thereafter, OWCP received a June 15, 2017 statement from Joshua Y. Young, Lieutenant
Colonel, USAF, MC, a Board-certified orthopedic surgeon and employing establishment
physician, advising that both of appellant’s injuries had occurred at work “and they are related.”

3

OWCP had previously accepted that appellant had sustained a left wrist sprain on April 11, 2016 emptying a water
table into a sink while in the performance of duty. It assigned OWCP File No. xxxxxx799.
4

Appellant submitted medical reports regarding her April 11, 2016 employment injury.

2

On July 1, 2017 Dr. Young asserted that appellant had sustained injuries at work on
April 11 and May 11, 2016.5 He diagnosed soft tissue TFCC tear. Dr. Young related, “It was the
cumulative effect of both injuries that finally sent her to our clinic where she received further
treatment.”
By decision dated October 16, 2017, OWCP denied modification of the August 3, 2016
decision.
On September 13, 2018 appellant, through counsel, requested reconsideration.
In support of her request, appellant submitted a report from Dr. Young dated
August 14, 2018. Dr. Young indicated that he had treated her beginning August 2016 for a
symptomatic TFCC tear confirmed by an MRI scan. He noted that appellant had injured her left
wrist on April 11, 2016 moving a table. Dr. Young advised that her symptoms had improved until
May 11, 2016, when a child struck her on her left wrist while she was at work causing increased
pain that failed to improve until surgery. He opined that the two injuries were the direct cause of
appellant’s wrist pain and surgery.
By decision dated October 24, 2018, OWCP denied modification of the October 16, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,7 that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.8 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.10
There are two components involved in establishing fact of injury. First, the employee must submit
In a “supervisor’s mishap report” S.S., appellant’s supervisor, noted that on May 11, 2016 a child had slapped her
on the left side of her face and had punched her left arm in the area of her already injured wrist. She advised that the
“bottom left side of her face was red, and her left arm near her wrist is sore.”
5

6

Supra note 2.

7
S.C., Docket No. 18-1242 (issued March 13, 2019); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
8

T.H., Docket No. 18-1736 (issued March 13, 2019); R.C., 59 ECAB 427 (2008).

9

T.E., Docket No. 18-1595 (issued March 13, 2019); Gary J. Watling, 52 ECAB 357 (2001).

10

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388 (2008).

3

sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.11 Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.12
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.13
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP previously accepted that on April 11, 2016 appellant had sustained left wrist sprain
due to an April 11, 2016 employment injury, assigned OWCP File No. xxxxxx799. On May 11,
2016 appellant filed the current claim for a new left wrist injury that had occurred when a child
struck her in the left wrist through her sling, assigned OWCP File No. xxxxxx798.
In support of her claim, appellant submitted medical evidence from Dr. Puddy who opined
that she had sustained multiple employment injuries to her left wrist. Dr. Puddy diagnosed a TFCC
tear consistent with trauma to the wrist. In a report dated July 1, 2017, Dr. Young diagnosed a
TFCC tear due to a cumulative effect of injuries to appellant’s left wrist in April and May 2016.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files.14 For example, if
a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.15 OWCP had previously accepted
that appellant had sustained a left wrist condition under OWCP File No. xxxxxx799; however, this
case has not been administratively combined with the present file. As such, the Board is unable to
review all of the factual and medical evidence under OWCP File No. xxxxxx799, which relates to
a similar condition and the same bodily member that is contested in the present claim.

11

E.M., Docket No. 18-1599 (issued March 7, 2019); Bonnie A. Contreras, 57 ECAB 364 (2006).

12

Id.; see also T.H., supra note 8.

13

See S.S., supra note 10; H.B., Docket No. 18-0781 (issued September 5, 2018).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000). D.M., Docket No. 19-0340 (issued October 22, 2019).
15

Id.; D.T., Docket No. 19-1375 (issued March 24, 2020); D.L., Docket No. 17-1588 (issued January 28, 2019).

4

For a full and fair adjudication, the case must be remanded to OWCP to administratively
combine OWCP File Nos. xxxxxx799 and xxxxxx798.16 Following this and other such further
development as it may deem necessary, OWCP shall issue a de novo decision.17
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 24, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: May 18, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

K.T., Docket No. 17-0432 (issued August 17, 2018).

17

See T.M., Docket No. 18-0887 (issued February 21, 2019).

5

